Title: To George Washington from Charles-René-Dominique Sochet Destouches, 15 April 1781
From: Destouches, Charles-René-Dominique Sochet
To: Washington, George


                        
                            Monsieur
                            Newport 15 Avril 1781
                        
                        Mr le Comte de Rochambeau vient de me communiquer la lettre de votre excellence en date du 10 Avril, et jai
                            senti toute la justesse des reflexions qu’elle contient sur Les divers obstacles auxquels je pouvois m’attendre dans une
                            tentative sur Penobscot. je ne me dissimulois pas deja moi même que cette tentative n’etoit pas sans risques; mais
                            L’extrême désir que j’ai de faire quelque chose d’utile aux etats unis, et L’impossibilité ou je suis dans la proportion
                            actuelle de mes forces relativement a celles des ennemis de rien tenter pour le secour des etats meridionaux, m’avoient
                            fait passer sur les inconvenients que je voyois moi même dans cette operation: Les observations de votre excellence et
                            celles de plusieurs officiers distingués me rappellent au parti Le plus sur et peut-êître le plus utile dans Les
                            consequences aux etats unis de L’Amerique. celui de garder mon escadre ou au moins mes vaisseaux de Ligne reunis, en
                            attendant Les ordres ou Les renforts que le ministere de France ne peut manquer de m’envoyer incessament.
                        quant au projet de faire faire cette expedition par des fregates seulement, j’observerai a votre excellence
                            que je n’en ai pas un assez grand nombre pour qu’elles puissent elles seules porter un detachement de
                            huit cents hommes avec L’artillerie et Les autres effets necessaires dans une pareille operation. il seroit donc
                            indispensable d’y employer des batiments de transport dans ce cas je perdrois tout avantage de celerité, et jexposerois un
                            detachment considerable de nos forces de terre et de mer, a être entierement detruit comme le fut la flotte de Boston par
                            un vaisseau de 50 ou 60 canons qui arriveroit a temps dans ces parages.
                        jespere que votre excellence qui a tres bien apperçu Les inconvenients qu’il y avoit a employer deux
                            vaisseaux de ligne a cette expedition, sentira dapres ces observations quil y en auroit egalement a la faire tenter par
                            des fregates. dans cette persuasion je vais suspendre tous mes preparatifs qui etoient presque acheves
                            et annoncer au conseil de Massachusett que je suis forcé de remettre a d’autre temps Lexpedition qu’ils avoient desiré que
                            j’entreprenne. je suis avec respect Monsieur de votre excellence Le tres humble et tres obeissant
                            serviteur
                        
                            Destouches
                        
                    